DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims are directly to an interposer and electronic package, please, revise.
The following title is suggested: INTERPOSER AND ELECTRONIC PACKAGE.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “array of conductive lines, claim 1, line 9, and a second cable electrically coupled to the pads in the third array of pads, claim 12” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, the limitation of “a second cable electrically coupled to the pads in the third array of pads.” Is not understood because none of the figures that shows that limitations.  Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 8-11, and 13-25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kim et al. (U.S. Patent 7,345,359).
As to claim 16, Kim discloses an electronic package (20), as shown in figures 1-5 comprising:
a motherboard (34, figure 2);
a first interposer (28, 68) over the motherboard;
a first die (86) electrically coupled to the first interposer (68);
a second interposer (76) over the motherboard (34);
a second die (90) electrically coupled to the second interposer (76); and
a cable (80, 82) attached between the first interposer (by element 64) and the second interposer (72), wherein the cable (80, 82) provides a communication pathway between the first and second dies (86, 90) that does not pass through the motherboard (34).
As to claims 17-18, Kim discloses the cable is a flexible cable (80, 82, figure 4), and the cable (80, 82) comprises a polyamide sheet.
As to claims 19-20, Kim discloses the first and second interposers (28 or 68 both comprise embedded heaters (47), and the embedded heaters (47) comprise a plurality of zones (the elements 47 formed between vias).
As to claim 21, Kim discloses a first end of the cable (80) is attached to the first interposer (68) between the first die (86) and the first interposer, and wherein a second end of the cable (82) is attached to the second interposer (76) between the second die (90) and the second interposer.
As to claim 22, Kim discloses a first end of the cable (80) is attached to an array of pads (i.e. elements 50, 54) on the first interposer (28, 68) that is adjacent to the first 
As to claims 23-25, Kim discloses the first and second dies (86, 90, figure 4 or 102 figure 5) are processor dies, the cable is an optical cable and provides signaling speeds of 50GHz or greater.
As to claim 1, Kim discloses an interposer (20) as shown in figures 1-3, comprising:
an interposer substrate (28);
an array of pads (50, 54 connected to the bumps) on a first surface of the interposer substrate (28);
a plurality of vias (see figure 2) through the interposer substrate,
wherein each via is electrically coupled to one of the pads (50, 64) in the array of pads;
a plurality of heating elements (47) embedded in the interposer substrate; and
a first cable (38) over the first surface interposer substrate (28), the first cable comprising: an array of conductive lines (58) along the first cable, wherein conductive lines proximate to a first end of the cable are electrically coupled to pads in the array of pads (50, 54).
As to claims 2-4, Kim discloses the first cable (38) is a flexible cable and is between the pads and the first surface of the interposer, the flexible cable (38) comprises a polyamide sheet.


an interposer substrate (28);
a first array of pads (left side 50, 54) on a first surface of the interposer substrate;
a plurality of vias (not label, see figure 2) through the interposer substrate, wherein each via is electrically coupled to one of the pads in the first array of pads;
a plurality of heating elements (47-49) embedded in the interposer substrate;
a second array of pads (middle side 50, 54) on the first surface of the interposer substrate, wherein pads in the second array of pads are electrically coupled to pads in the first array of pads through conductive traces embedded in the interposer substrate; and
a first cable (38) electrically coupled to the second array of pads.
As to claims 9-10, Kim discloses the first cable (38) is a flexible cable, and a polyamide sheet.
As to claim 11, Kim further comprising: a third array of pads (right side 50, 54) on the first surface of the interposer substrate (28), wherein pads in the third array of pads are electrically coupled to pads in the first array of pads through conductive traces embedded in the interposer substrate.
As to claims 13-14, Kim discloses the first cable (38) is electrically coupled to the second array of pads by an electrical-to-optical converter die, and the first cable is an optical cable.
As to claim 15, Kim discloses the plurality of heating elements (47-49) comprises a first zone of heating elements proximate to the pads in the first array of pads, and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Macdougall (U.S. 2013/0045611).
Regarding claim 5, Kim discloses all of the limitations of claimed invention except for a second cable over a second surface of the interposer substrate, wherein the second cable comprises an array of conductive lines along the second cable, wherein the conductive lines proximate to a first end of the second cable are electrically coupled to vias through the interposer substrate.
Macdaugall teaches an electrical module package as shown in figures 1-2 comprising a second cable (150) over a second surface (the right side) of the interposer substrate (122), wherein the second cable (150) comprises an array of conductive lines along the second cable, wherein the conductive lines proximate to a first end of the second cable are electrically coupled to vias (para-0027) through the interposer substrate.

Regarding claims 6-7, Kim as modified by Macdaugall teaches the first cable (140) and the second cable (150) are offset from each other, or the first cable and the second cable extend away from the same edge of the array of pads (1660).
Regarding claim 12, Kim discloses all of the limitations of claimed invention except for a second cable electrically coupled to the pads in the third array of pads.
Macdougall teaches an electronic module package as shown in figure 1 comprising for a second cable (150) electrically coupled to the pads in the third array of pads.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Macdaugall employed in the interposer of Kim in order to provide electrical connections for communication paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848